  Case 3:21-cr-01132-JLS Document 15 Filed 05/28/21 PageID.56 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                     Case No. 21cr1132-JLS
11                      Plaintiff,                 ORDER OF CRIMINAL
12         v.                                      FORFEITURE
13   LIBERTY GUTIERREZ,
14                      Defendant.
15
16        WHEREAS, in the Information the United States sought forfeiture of all right,
17 title and interest in property involved in the offense of Defendant LIBERTY
18 GUTIERREZ (“Defendant”), pursuant to Title 18, United States Code, Section
19 982(a)(1), as charged in the Information; and
20        WHEREAS, on or about April 13, 2021, Defendant pled guilty before U.S.
21 Magistrate Judge Allison H. Goddard to the one-count Information, which plea
22 included consent to the forfeiture allegations of the Information, and an agreement to
23 forfeit to the United States the amount of $593,210.09 as property involved in the
24 offense of Defendant which was received from the money laundering in which she
25 was directly and personally engaged, which forfeiture shall be included and
26 incorporated as part of the judgment in this case; and
27        WHEREAS, on May 20, 2021 this Court accepted the guilty plea of
28 Defendant; and
  Case 3:21-cr-01132-JLS Document 15 Filed 05/28/21 PageID.57 Page 2 of 3




 1         WHEREAS, by virtue of the admissions of the Defendant set out in the plea
 2 agreement and guilty plea, the Court determined that $593,210.09 (U.S. dollars)
 3 represents property involved in the offense which Defendant personally obtained
 4 directly as a result of the offense to which Defendant pled guilty, 18 U.S.C.
 5 § 1956(h), as charged in the Information; and
 6         WHEREAS, by virtue of said guilty plea and the Court’s findings, the
 7 United States is now entitled to an Order of Forfeiture in its favor against the
 8 Defendant for the amount of property involved in the offense in the amount of
 9 $593,210.09, pursuant to 18 U.S.C. § 982(a)(1) and Rule 32.2(b) of the Federal Rules
10 of Criminal Procedure; and
11         WHEREAS, by virtue of the facts set forth in the Plea Agreement and
12 Forfeiture Addendum, the Court hereby finds that the United States has established
13 the requisite nexus between the $593,210.09 forfeiture and the offense; and
14         WHEREAS, the Defendant agreed that the provisions for the substitution of
15 assets as provided in 18 U.S.C. § 982(b) exist and has agreed the United States may
16 take all actions available to it to collect the full amount of the forfeiture; and
17         WHEREAS, the United States, having submitted the Order herein to the
18 Defendant through her attorney of record, to review, and no objections having been
19 received;
20         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
21         1.      Defendant LIBERTY GUTIERREZ shall forfeit to the United States the
22 sum of $593,210.09 pursuant to 18 U.S.C. § 982(a)(1) in the form of a money
23 judgment representing property involved in the offense which Defendant personally
24 received from her offense of conviction, which forfeiture is in favor of the
25 United States against Defendant LIBERTY GUTIERREZ, with interest to accrue
26 thereon in accordance with 18 U.S.C. § 3612(f) and 28 U.S.C. § 1961.
27         2.     Defendant shall pay $25,000 for application to the forfeiture money
28 judgment on or before August 27, 2021. Defendant shall pay the balance of the
                                       -2-                       21cr1132
  Case 3:21-cr-01132-JLS Document 15 Filed 05/28/21 PageID.58 Page 3 of 3




 1 forfeiture money judgment at the rate of $500 per month, with the first payment due
 2 the first day of the month following the month of sentencing. Any failure to pay
 3 according to these terms entitles the United States to take any and all actions to
 4 collect the unpaid balance plus any applicable interest. All payments shall be made
 5 by cashier’s check, will be mailed to the United States Marshals Service, and will be
 6 made payable to the United States Marshals Service. Each cashier’s check must bear
 7 Defendant’s name, case number, and indicate “forfeiture money judgment.”
 8         3.     This Court shall retain jurisdiction in the case for the purpose of
 9 enforcing the order of forfeiture and collecting and enforcing the forfeiture.
10         4.     Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
11 as to the Defendant at the time of sentencing and is part of the sentence and included
12 in the judgment.
13         5.     Pursuant to Rule 32.2(b)(3) the United States may, at any time, conduct
14 discovery to identify, locate, or dispose of directly forfeitable assets and substitute
15 assets against which this Order of Forfeiture may be enforced.
16         6.     Subject to the provisions of paragraph 2 above, the United States may
17 move pursuant to Rule 32.2(e) to amend this Order of Forfeiture to substitute
18 property having a value not to exceed $593,210.09 to satisfy the forfeiture in whole
19 or in part.
20         7.     Subject to the provisions of paragraph 2 above, the United States may
21 take any and all actions available to it to collect and enforce the forfeiture.
22         IT IS SO ORDERED.
23
     Dated: May 28, 2021
24
25
26
27
28
                                               -3-                           21cr1132
